— In an action, inter alia, to recover payment for extras provided under a construction contract, plaintiff appeals from an order of the Supreme Court, Kings County (Iiirseh, J.), dated December 9, 1981, which granted the defendants’ motion for partial summary judgment dismissing plaintiff’s second and third causes of action. Order modified by deleting the provision dismissing plaintiff’s second cause of action, and substituting therefor a provision denying so much of the defendants’ motion as seeks partial summary judgment dismissing that cause of action. As so modified, order affirmed, without costs or disbursements. We agree with Special Term that plaintiff’s third cause of action, which alleges that the defendants .“actively delayed, hampered, interfered with, retarded and impeded [its] performance and completion of the work” required under the contract, must be dismissed because it is based upon a claim which was the subject of a valid release. Plaintiff’s second cause of action, however, seeks payment for extra work performed under the contract. As the defendants concede, the release in question was not intended to bar “payment of extras which were actually ordered according to the terms of the contract”. Accordingly, Special Term erred in dismissing plaintiff’s second cause of action as barred by the terms of the release. Mollen, P. J., Gulotta, O’Connor and Rubin, JJ., concur.